— Judgment, Supreme Court, New York County (John Parker, J.), entered September 19, 1991, which, after a jury trial, awarded plaintiff in this negligence action the amount of $55,425.60, including interest, costs and disbursements, unanimously affirmed, with costs.
The fashioning of sanctions for discovery misfeasance is a matter best committed to the trial court’s discretion (see, Lowitt v Burton I. Korelitz, M. D., P. C., 152 AD2d 506, 507). Here, there was no abuse of discretion in the trial court’s excluding the testimony of two of defendants’ witnesses because the pretrial notice of witnesses given to plaintiff did not include their names, the proceedings as a whole did not provide plaintiff with adequate actual notice, and virtually all of the proposed testimony would have been cumulative. Further, this proposed testimony was patently inadequate to support defendants’ claim that plaintiff was an imposter.
We have considered defendants’ remaining arguments, and find them to be without merit. Concur — Carro, J. P., Milonas, Ellerin and Asch, JJ.